Citation Nr: 1523447	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to July 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an April 2015 Board hearing in Washington, DC, the transcript of which is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in April 2010 regarding his service-connected left shoulder disability.  During the April 2015 Board hearing, the Veteran testified that his left shoulder symptoms had worsened since the last examination.  Specifically, the Veteran stated that he was experiencing very frequent episodes of dislocation.  See Board Hearing Transcript at pgs. 6 and 15.  The Veteran's representative also argued that shoulder arthritis and muscle atrophy had not been considered.  The Board finds that another VA examination should be undertaken in order to assess the current severity of the left shoulder disability.

Further, the Veteran testified that he receives Social Security Administration disability benefits, in part, based on his left shoulder disability.  On remand, efforts should be made to obtain these records.

During the April 2015 Board hearing, it was noted that the Veteran's representative had submitted additional evidence with waiver of AOJ consideration.  See Board Hearing Transcript at pg. 2.  Upon review of the evidence of record, it does not appear that this evidence was associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative and ask that they resubmit the evidence initially submitted at the April 2015 Board hearing.  

2.  Obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  Obtain updated VA treatment records of the Veteran and associate them with the record.  

4.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of his service-connected left shoulder disability.  All indicated studies should be performed, and all findings should be reported in detail.  The evidence of record should be made available to the examiner for review. 

5.  Thereafter, the issue on appeal should be readjudicated with consideration of all applicable rating criteria.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




